Title: Thomas Jefferson to George Jefferson, 22 July 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello July 22. 09
           I now inclose you the renewal of my note of January for 8000.D. and sincerely wish it may be used instead of the two prepared for the bank, as I am anxious to keep out of that at least until a good impression is made on the debt. your letter of the 14th did not get to me till the 20th and as I observe these delays frequently I suspect carelessness in the post-office somewhere. a dysentery prevailing in the neighborhood generally, and with which several of my labouring people are ill, has prevented my setting out for Bedford as yet.
          Yours affectionately Th: Jefferson
        